                              UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF SOUTH CAROLINA
                                  ORANGEBURG DIVISION

Sue B. Daniels and Lamar Daniels,   )                Civil Action No.: 5:16-cv-00936-RBH
                                    )
      Plaintiffs,                   )
                                    )
v.                                  )                ORDER
                                    )
Food Lion, LLC,                     )
                                    )
      Defendant.                    )
____________________________________)

       This matter is before the Court on Plaintiffs’ second motion to amend the amended complaint

and Defendant’s motion for summary judgment. See ECF Nos. 43 & 46. For the reasons set forth

below, the Court denies Plaintiffs’ second motion to amend and grants Defendant’s motion for summary

judgment.

                                            Background

       This premises liability case arises out of an alleged slip and fall suffered by Plaintiff Sue B.

Daniels (“Daniels”) on or about March 2, 2015, while shopping at a retail store owned by Defendant,

Food Lion, LLC (“Food Lion”), in Santee, South Carolina. Am. Compl. at ¶¶ 5–6 [ECF No. 1-2].

While checking out, Daniels alleges she slipped on a substance on the floor as she reached to push her

shopping cart through the checkout, falling to the floor and landing on her side. Am. Compl. at ¶ 6.

Roger Elmore (“Elmore”) was a store manager on duty at the time of the alleged incident. Elmore Dep.

at 7:3–5 [ECF No. 47-3].

       On January 26, 2016, Daniels and Plaintiff Lamar Daniels filed a complaint in the South

Carolina Court of Common Pleas for Orangeburg County, alleging negligence and gross negligence by

Defendant. Compl. at ¶¶ 9–13 [ECF No. 1-1]. Lamar Daniels brings a loss of consortium claim. Am.
    Compl. at ¶¶ 12–14, 18–19. On February 16, 2016, Plaintiffs filed an amended complaint as a matter

    of course.1 On March 23, 2016, Defendant timely removed the case to federal court under diversity

    jurisdiction and contemporaneously filed an answer to the amended complaint. [ECF Nos. 1 & 3].

            On April 20, 2016, Plaintiffs filed a motion to amend the amended complaint, ECF No. 8, and

    a motion to remand, ECF No. 9, which the Honorable J. Michelle Childs denied on October 24, 2016.

    [ECF No. 26]. Both motions were premised on the addition of Elmore as a defendant. The order

    denying Plaintiffs’ motion to amend held that: (1) the proposed amendment to add Elmore—a

    nondiverse defendant with South Carolina citizenship—was primarily to destroy diversity jurisdiction

    because Plaintiffs sought the amendment almost immediately after removal but before any additional

    discovery had occurred; (2) Plaintiffs were dilatory in seeking the amendment because the suit had been

    pending for several months and the complaint had been previously amended for the specific purpose

    of clarifying the allegedly liable party; (3) the amendment was futile and unnecessary because Food

    Lion would still be vicariously liable for any negligence of its employees; and (4) the equities of the

    situation did not warrant granting leave to amend because Plaintiffs failed to explain why Elmore was

    a necessary party and, if so, why he was not previously named as a defendant. Oct. 24, 2016 Order at

    2–4. Because the Court denied the motion to amend, the Court likewise denied the motion to remand.

    Id. at 3–4.

            On February 15, 2017, Judge Childs issued a second consent amended scheduling order with

    a May 1, 2017 deadline to join other parties and amend the pleadings. [ECF No. 32]. That deadline

    was not altered by subsequent scheduling orders. [See ECF Nos. 36, 41 & 42]. On April 20, 2017, the



1
        The amended complaint eliminates a previously named defendant, Delhazie America, LLC, but contains
the same substantive allegations against Food Lion.

                                                        2
case was reassigned from Judge Childs to this Court. [ECF No. 33].

       On April 20, 2018, Plaintiffs filed the pending second motion to amend the amended complaint.

On May 4, 2018, Defendant filed a response in opposition. [ECF No. 44]. Plaintiffs did not file a reply.

On June 7, 2018, Defendant filed the instant motion for summary judgment. On June 21, 2018,

Plaintiffs filed a response in opposition, and on June 28, 2018, Defendant filed a reply thereto. [ECF

Nos. 47 & 48]. The motions are now ripe for the Court’s consideration.

                                      Plaintiffs’ Motion to Amend

I.     Legal Standard

       Rule 15(a) of the Federal Rules of Civil Procedure governs amendments before trial, providing

in pertinent part that “[a] party may amend its pleading once as a matter of course within: (A) 21 days

of serving it, or (B) if the pleading is one to which a responsive pleading is required, 21 days after

service of a responsive pleading[.]” Fed. R. Civ. P. 15(a)(1). “In all other cases, a party may amend

its pleading only with the opposing party’s written consent or the court’s leave.” Fed. R. Civ. P.

15(a)(2). “The court should freely give leave when justice so requires.” Id. The Fourth Circuit Court

of Appeals has “interpreted Rule 15(a) to provide that leave to amend a pleading should be denied only

when the amendment would be prejudicial to the opposing party, there has been bad faith on the part

of the moving party, or the amendment would have been futile.” Laber v. Harvey, 438 F.3d 404, 426

(4th Cir. 2006) (citation omitted).

       Furthermore, “after deadlines provided for by a scheduling order have passed, the good cause

standard [of Rule 16] must be satisfied to justify leave to amend the pleadings.” Nourison Rug Corp.

v. Parvizian, 535 F.3d 295, 298 (4th Cir. 2008) (citations omitted). Rule 16 provides that a scheduling

order “may be modified only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).


                                                   3
“[G]ood cause means that scheduling deadlines cannot be met despite a party’s diligent efforts.”

Dilmar Oil Co., Inc. v. Federated Mut. Ins. Co., 986 F. Supp. 959, 980 (D.S.C. 1997) (citation omitted).

       Additionally, “[w]hen a plaintiff seeks to join a nondiverse defendant after the case has been

removed, the district court’s analysis begins with 28 U.S.C. § 1447(e).” Mayes v. Rapoport, 198 F.3d

457, 461 (4th Cir. 1999). Section 1447(e) “provides the district court with two options: ‘[i]f after

removal the plaintiff seeks to join additional defendants whose joinder would destroy subject matter

jurisdiction, the court may deny joinder, or permit joinder and remand the action to the State court.’”

Id. at 461–62 (quoting 28 U.S.C. § 1447(e)). “These are the only two options for a district court faced

with a post-removal attempt to join a nondiverse defendant; the statute does not allow a district court

to retain jurisdiction once it permits a nondiverse defendant to be joined in the case.” Id. at 462. “[T]he

actual decision on whether or not to permit joinder of a defendant under these circumstances is

committed to the sound discretion of the district court[,] [and] this decision is not controlled by a Rule

19 analysis.” Id. This discretion allows the Court to examine “all relevant factors, including: the

extent to which the purpose of the amendment is to defeat federal jurisdiction, whether the plaintiff has

been dilatory in asking for amendment, whether the plaintiff will be significantly injured if the

amendment is not allowed, and any other factors bearing on the equities.” Id. (citation omitted).

II.    Discussion

       Plaintiffs’ second motion to amend the amended complaint seeks to add Elmore as a defendant.

See Pls.’ Second Mot. to Amend Am. Compl. at 1. However, the scheduling order deadline for motions

to join parties and amend the pleadings expired on May 1, 2017. [See ECF No. 32 at 1]. Therefore,

in order for the Court to grant Plaintiffs’ motion to amend, they must establish good cause. See

Parvizian, 535 F.3d at 298.


                                                    4
        Plaintiffs attempt to distinguish their pending motion from their April 20, 2016 motion to amend

that Judge Childs denied, noting that discovery has now concluded and Plaintiffs have taken Elmore’s

deposition (on April 12, 2018). Pls.’ Mem. in Supp. of Second Mot. to Amend Am. Compl. at 2.

According to Plaintiffs, discovery “confirmed that Mr. Elmore was an assistant manager at the time of

the incident and indeed [is] a potential witness or even party to the case.” Id. “Based on Mr. Elmore’s

testimony on April 12, 2018, Plaintiffs again request this court to allow them to amend the complaint.”

Id. at 3. In support of this request, Plaintiffs argue that: (1) “[u]nder South Carolina law, Plaintiffs have

a right to recovery against a store manager for negligence related to that manager’s control and care of

the store, including maintenance of the premises[,]” and “Elmore is a necessary party because to exclude

him would deny Plaintiffs the ability to recover for the damages his specific conduct and omissions

proximately caused”; (2) “Defendant is in no way prejudiced in defending on the merits if Mr. Elmore

is included”; (3) “any prejudice to Defendant Food Lion . . . is greatly outweighed by prejudice to

Plaintiffs” because Food Lion and Elmore “have known of Elmore’s potential involvement since the

case was originally removed and remand was sought.” Id. at 3–5.

        In response, Defendant contends that the Mayes factors weigh in favor of denying Plaintiffs’

second motion to amend, noting that nothing substantive has changed since Judge Childs performed this

analysis. Mem. in Opp’n to Pls.’ Second Mot. to Amend Compl. at 4 [ECF No. 44]. Specifically,

Defendant argues that: (1) Plaintiffs’ attempt to add Elmore as a defendant is mainly to defeat diversity

jurisdiction; (2) Plaintiffs have been dilatory in seeking this amendment because “[d]espite [their]

arguments about recent discovery . . . , they have known Elmore’s identity since at least the date of their

original motion to amend, which was two years ago”; (3) the scheduling order’s deadline for motions

to amend the pleadings expired on May 1, 2017, and the Court has amended the scheduling order three


                                                     5
    more times since, yet Plaintiffs did not ask for an extension for motions to amend the pleadings; (4) an

    order denying the motion will not result in harm or prejudice to Plaintiffs because regardless of

    Elmore’s absence as a party, Food Lion will be vicariously liable for any negligence of its employees;

    and (5) the equities of the situation support Defendant’s position. Id. at 4–8.

           Plaintiffs’ arguments are similar to those they have already made before Judge Childs in support

    of their April 20, 2016 motion to amend. See generally ECF No. 8-1. The fact that Elmore’s deposition

    was taken between the first motion to amend and the one at hand does not meaningfully alter the

    analysis or change this Court’s conclusion that the Mayes factors weigh in favor of denying Plaintiffs’

    pending motion.2 Judge Childs has already performed that task, and the Court adopts her analysis. See

    Oct. 24, 2016 Order at 2–4. Moreover, in light of the expired deadline for motions to amend the

    pleadings, Plaintiffs fail to establish good cause justifying leave to amend the amended complaint.

    Therefore, the Court denies Plaintiffs’ second motion to amend the amended complaint. Next, the

    Court turns to Defendant’s motion for summary judgment.

                                  Defendant’s Motion for Summary Judgment

    I.     Legal Standard

           Summary judgment is appropriate when no genuine issue of material fact exists and the moving

    party is entitled to judgment as a matter of law. Reyazuddin v. Montgomery Cty., Md., 789 F.3d 407,

    413 (4th Cir. 2015); see Fed. R. Civ. P. 56(a) (“The court shall grant summary judgment if the movant

    shows that there is no genuine dispute as to any material fact and the movant is entitled to judgment as


2
          Plaintiffs knew Elmore was the assistant manager since at least the filing of their April 20, 2016 motion to
amend, see Proposed Am. Compl. at ¶ 6 [ECF No. 8-1] (“Elmore was an agent, employee and servant of Defendant
Food Lion and acting within the course and scope of his employment as an assistant manager[.]”). Moreover, on May
5, 2017, in response to Plaintiffs’ first set of interrogatories, Defendant answered that Elmore was the assistant store
manager on the date of the incident. See ECF No. 43-3 at 2.

                                                                6
a matter of law.”). The moving party has the burden of showing “there is an absence of evidence to

support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 322–23 (1986). Once

the movant makes this showing, the opposing party must “go beyond the pleadings” to evince “specific

facts showing . . . a genuine issue for trial.” Id. at 324. A genuine issue of material fact—one “that

might affect the outcome of the suit”—exists if, in viewing the record and all reasonable inferences

drawn in a light most favorable to the non-moving party, a reasonable fact-finder could return a verdict

for the non-movant. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). The non-moving party

is required to submit evidence of specific facts by way of affidavits, depositions, interrogatories, or

admissions to demonstrate the existence of a genuine and material factual issue for trial. Celotex, 477

U.S. at 322. “[A]ll that is required is that sufficient evidence supporting the claimed factual dispute be

shown to require a jury or judge to resolve the parties’ differing versions of the truth at trial.” Anderson,

477 U.S. at 249 (citation omitted). However, “the mere existence of some alleged factual dispute

between the parties will not defeat an otherwise properly supported motion for summary judgment; the

requirement is that there be no genuine issue of material fact.” Id. at 247–48.

        The Court should determine “whether the evidence presents a sufficient disagreement to require

submission to a jury or whether it is so one-sided that one party must prevail as a matter of law. Id. at

251–52. The Court should not grant summary judgment “unless the entire record shows a right to

judgment with such clarity as to leave no room for controversy and establishes affirmatively that the

adverse party cannot prevail under any circumstances.” Campbell v. Hewitt, Coleman & Assocs, Inc.,

21 F.3d 52, 55 (4th Cir. 1994) (citation omitted). In ruling on a motion for summary judgment, the

Court must not resolve disputed facts, weigh the evidence, Russell v. Microdyne Corp., 65 F.3d 1229,

1239 (4th Cir. 1995) (citation omitted), or make determinations of credibility. Sosebee v. Murphy, 797


                                                     7
F.2d 179, 182 (4th Cir. 1986). Inferences “drawn from the underlying facts . . . must be viewed in the

light most favorable to the party opposing the motion.” United States v. Diebold, Inc., 369 U.S. 654,

655 (1962) (per curiam).

II.    Discussion

       A.      Parties’ Arguments

       Defendant moves for summary judgment under Rule 56(a) of the Federal Rules of Civil

Procedure “on the grounds that there is no genuine issue as to any material fact and . . . Defendant is

entitled to a judgment as a matter of law.” Def.’s Mot. for Summ. J. at 1. Specifically, Defendant

claims that “Plaintiffs have presented nothing more than allegations of negligence” and fail to present

evidence supporting those allegations; for example, there is no evidence that: (1) a substance was

actually on the floor; (2) even if a substance was there, how it came to exist or how long it existed

before the alleged injury. Def.’s Mem. in Supp. of Mot. for Summ. J. at 4 [ECF No. 46-1]. “Without

such evidence,” Defendant argues, “a foreign substance premises liability claim simply cannot prevail.”

Id. Moreover, Defendant contends that Plaintiffs’ case is premised on the doctrine of res ipsa loquitur

because they “rely[] solely on evidence that an accident occurred in Defendant’s store” and ask the

Court “to infer that some negligent act or omission by Defendant caused th[e] accident.” Id. Thus,

Defendant asserts summary judgment is warranted because Plaintiffs fail to offer evidence of negligence

that rise above mere speculation. Id.

       In response to Defendant’s contention that their evidence is lacking, Plaintiffs argue that: (1)

“Defendant ignores the possibility that the buggy caused Ms. Daniels’[s] fall”; (2) there is “a question

of fact for the jury to answer what caused Ms. Daniels to fall”; (3) “the evidence shows that Defendant

did nothing to review the condition of the floor where the incident occurred until Ms. Daniels fell,”


                                                   8
creating a question of fact “whether Defendant knew or should have known about the floor’s

condition[.]” Pl.’s Mem. in Opp’n to Def.’s Mot. for Summ. J. at 2–3 [ECF No. 47].

        B.      Premises Liability in South Carolina

        In South Carolina, “[p]remises liability is a theory of negligence that establishes the duty owed

to someone injured on a landowner’s property as a result of conditions or activities on the land.”

Callum v. CVS Health Corp., 137 F. Supp. 817, 858 (D.S.C. 2015) (citation omitted). In order to

establish a negligence cause of action under South Carolina law, a plaintiff must present evidence of:

(1) a legal duty owed by the defendant to the plaintiff; (2) a breach of that duty by a negligent act or

omission; (3) the breach was the actual and proximate cause of the plaintiff’s injury; and (4) damages

sustained by the plaintiff. Andrade v. Johnson, 588 S.E.2d 588, 592 (S.C. 2003) (citation omitted).

        “The existence of a duty owed is a question of law” for the Court to determine. Houck v. State

Farm Fire & Cas. Ins. Co., 620 S.E.2d 326, 329 (S.C. 2005) (citations omitted). “[I]f no duty exists,

the defendant is entitled to judgment as a matter of law.” Id. “If a duty does exist, the jury then

determines whether a breach of the duty that resulted in damages occurred.” Nelson v. Piggly Wiggly

Cent., Inc., 701 S.E.2d 776, 781 (S.C. Ct. App. 2010) (citation omitted). “Generally, there is no

common law duty to act.” Jensen v. Anderson Cnty. Dep’t of Soc. Servs., 403 S.E.2d 615, 617 (S.C.

1991). However, an affirmative duty “may be created by statute, contract relationship, status, property

interest, or some other special circumstance.”            Id.   “South Carolina recognizes four general

classifications of persons who come on premises:” (1) adult trespassers; (2) invitees; (3) licensees; and

(4) children. Sims v. Giles, 541 S.E.2d 857, 861 (S.C. Ct. App. 2001). “Different standards of care

apply depending on whether the visitor is considered an ‘invitee,’ i.e., an invited (express or implied)

business guest; a ‘licensee,’ i.e., a person not invited, but whose presence is suffered; a ‘trespasser,’ i.e.,


                                                      9
a person whose presence is neither invited nor suffered; or a child.” Id. (citation omitted). “In premises

liability cases, the invitee is offered the utmost duty of care by the landowner and a trespasser is

generally offered the least.” Id.

       In the case at hand, the parties do not dispute Daniels’s status as an invitee while she shopped

at Defendant’s grocery store. Am. Compl. at ¶ 5; Answer at ¶ 5. “Invitees include patrons of stores .

. . .” Sims, 541 S.E.2d at 862. “‘An invitee is a person who enters onto the property of another by

express or implied invitation, his entry is connected with the owner’s business or with an activity the

owner conducts or permits to be conducted on his land, and there is a mutuality of benefit or a benefit

to the owner.’” Callum, 137 F. Supp. at 858–59 (quoting Lane v. Gilbert Const. Co., 681 S.E.2d 879,

882 (S.C. 2009)). “‘[A]n invitee enters the premises with the implied assurance of preparation and

reasonable care for his protection and safety while he is there.’” Id. at 859 (alteration in original)

(quoting Singleton v. Sherer, 659 S.E.2d 196, 205 (S.C. Ct. App. 2008)).

       “A merchant is not an insurer of the safety of [its] customers[,]” and “is not required to maintain

the premises in such condition that no accident could happen to a patron using them[,]” Garvin v.

Bi-Lo, Inc., 541 S.E.2d 831, 832, 833 n.1 (S.C. 2001) (citations omitted); however, a merchant owes

“an invitee or business visitor the duty of exercising reasonable or ordinary care for his safety, and is

liable for injuries resulting from the breach of such duty.” Sims, 541 S.E.2d at 863 (citation omitted).

The owner “has a duty to warn an invitee only of latent or hidden dangers of which the landowner has

knowledge or should have knowledge.” Id. (citing Callander v. Charleston Doughnut Corp., 406

S.E.2d 361, 361 (S.C. 1991)). However, “[t]he property owner generally does not have a duty to warn

of open and obvious conditions, but a landowner may be liable if the landowner should have anticipated

the resulting harm.” Harris v. Univ. of S.C., 706 S.E.2d 45, 48 (S.C. Ct. App. 2011) (citation omitted).


                                                   10
            “To recover damages for injuries caused by a dangerous or defective condition on a

    storekeeper’s premises, the plaintiff must show either (1) that the injury was caused by a specific act

    of the [defendant] which created the dangerous condition; or (2) that the [defendant] had actual or

    constructive knowledge of the dangerous condition and failed to remedy it.” Garvin, 541 S.E.2d at 832.

    Plaintiffs must prove either one of these in order to prevail at trial, and the dispositive issue at hand is

    whether there is any evidence that Defendant created the alleged substance on the floor or knew about

    it and failed to remedy it. Either theory is predicated on the existence of a dangerous condition; if there

    is no evidence of a dangerous condition, then the Court must grant summary judgment.

            C.      Evidence of a Dangerous Condition

            In the amended complaint, Daniels alleges “a substance on the floor caused her footing to

    become unstable, leading her to fall,” but her allegations that “Defendant knew or should have known

    that the floor conditions . . . were hazardous” lack further factual enhancement. Am. Compl. at ¶¶ 6,

    9. In supporting summary judgment, Defendant claims there is no evidence of a substance on the floor

    and, even assuming there was a substance, no evidence of how it got there or how long it was there

    before the incident. Def.’s Mem. in Supp. of Mot. for Summ. J. at 4. As evidence of a hazardous

    condition on the floor, Plaintiffs cite excerpts from Daniels’s and Elmore’s depositions.3 See ECF No.

    47-1. Beyond these depositions, Plaintiffs rely only on their allegations, including a newly raised

    allegation that the shopping cart caused Daniels’s fall, not a substance on the floor. Compare Pls.’

    Mem. in Opp’n to Def.’s Mot. for Summ. J. at 2 (“Defendant ignores the possibility that the buggy


3
         There appears to be a video of the incident; however, neither party has proffered this evidence in supporting
or opposing summary judgment, and the video has yet to come before the Court. See Pls.’ Mem. in Opp’n to Def.’s
Mot. for Summ. J. at 2 (“[T]he video does not show that Ms. Daniels tripped over her own feet, nor does it confirm
there was a substance on the floor.”); Daniels Dep. at 34:17–18 (“Q: Have you reviewed the video of this incident?
A: No.”) [ECF No. 46-2].

                                                              11
caused Ms. Daniels’s fall.”) with Am. Compl. at ¶ 6 (“[A] substance on the floor caused her footing to

become unstable, leading her to fall, the buggy to give way, and [Daniels] ultimately hitting the floor

on her side.”). Plaintiffs raise this allegation for the first time before the Court in their memorandum

in opposition to summary judgment, which is not permissible to defeat summary judgment. See Slezak

v. Glover, C/A No. 4:06-1122-RBH, 2008 WL 4308144, at *12 n.6 (D.S.C. Sept. 15, 2008) (citing

White v. Boyle, 538 F.2d 1077 (4th Cir. 1976)) (declining to address new, conclusory allegations raised

for the first time in a memorandum opposing summary judgment). Recognizing the evidentiary proof

required in these cases, to some extent Plaintiff attempts to morph a foreign substance case into a

defective buggy case, but the amended complaint does not allege a defective buggy, nor is there

evidence of such. Regardless, it is notable that Plaintiffs’ second motion to amend the amended

complaint does not seek to add this new theory to the case.

       Defendant maintains Plaintiffs have no evidence that a substance on the floor caused Daniels

to slip and, thus, no evidence of a dangerous condition. Although the operative complaint alleges a

substance on the floor causing Daniels’s slip and fall, in her deposition, she does not affirmatively

testify that there was a substance on the floor. See Daniels Dep. at 35:24–36:2 (“Q: . . . [I]s it your

testimony that there was something on the floor that caused [the fall] to occur? A: . . . I have no way

of knowing that.”), 36:3-4 (“Q: Did you ever inspect the floor? A: No.”), 36:17–19 (“Q: You don’t

know that there was anything on the floor . . . ? A: Right.”), 36:20–24 (“Q: . . . [I]f you don’t know

if anything was on the floor, you don’t know how long anything would have been there on the floor .

. . ? A: No.”). By Daniels’s own testimony, there is no evidence of a substance of the floor; she merely

speculates that a substance caused her fall. See Daniels Dep. at 51:21–52:4 (“Q: [Y]ou’re not sure

what, if anything, may have been on the floor at Food Lion, are you? A: Well, I mean, because


                                                  12
something caused me to fall. . . . I was laying there and I wasn’t in any position to look at the floor and

. . . I never thought to look at the floor.”). Because Daniels is unable to identify whether there was a

substance on the floor and proffers no theory as to what it could have been, there is simply no evidence

that a hazardous condition existed. Although Plaintiffs insist there is “a question of fact for the jury to

answer what caused Ms. Daniels to fall,” such speculation cannot survive summary judgment. See

Pennington v. Zayre Corp., 165 S.E.2d 695, 696 (S.C. 1969) (“There is no evidence in the record that

the [plastic] bags were on the floor at any time prior [to plaintiff’s fall]. To hold that the bags had been

there sufficiently long that they should have been discovered by the merchant would be pure

speculation.”).

        Plaintiffs’ additional citations to excerpts of Elmore’s deposition also fail to show the existence

of a substance on the floor. See Elmore Dep. at 8:9–14 (“Q: [F]rom 7:00 to 5:00, how many times did

you inspect the floors? A: . . . three or four times. Q: Do you have a log of those three or four times

you inspected the floors? A: No.”), 9:7–9 (“Q: [W]hen was the first time you inspected [the floor]?

A: I inspected the floor, that area, when they called me with the incident.”), 21:15–18 (“Q: [S]ince the

incident you began to have a [maintenance] checklist, but at the time you didn’t have the checklist? A:

Yeah.”), 23:22 (“A: [T]he floor[] was . . . pretty much dry.”), 24:15–21 (“Q: [Daniels has] got a

significant amount of clothing on; is that right? A: Yeah. Q: Enough to dry a floor that was wet if

she’s laying on top of the spot she fell? [Objection to the form] A: Yeah.”), 65:23–66:5 (“Q: [I]f you

dry mop that store twice a day, there’s a much less chance somebody’s going to slip on some substance?

A: Yes.”). None of this testimony actually shows the existence of a substance. Even assuming it does,

there is no evidence as to what it could have been. Whether it was a created danger or merely a foreign

substance is critical to determining Defendant’s liability, and Plaintiffs proffer no theory or allegation


                                                    13
of what the alleged substance could have been. See Wintersteen v. Food Lion, Inc., 542 S.E.2d 728, 731

(S.C. 2001) (citing and quoting Baker v. Toys-R-Us, Inc., No. 96-2815, 1998 WL 7939, at *4 (4th Cir.

Jan. 13, 1998) (per curiam)) (discussing South Carolina’s “distinction between a ‘created danger’ and

a ‘foreign substance’ case”: “Retail stores exist for the singular purpose of selling goods to customers,

and therefore the goods must be subject to removal by store patrons. Sometimes, however, this results

in a dangerous condition created when a store’s customers drop products on the floor. Because this

danger is a necessary consequence of the retail business, the South Carolina courts appear to rule that

such hazards are reasonable as a matter of law so long as they are remedied when discovered. Thus,

where the defect results from the unauthorized act of another, the storekeeper is held only to reasonable

care in the discovery and remedy or removal of it.”). Moreover, assuming a dangerous condition was

on the floor, there is no evidence that it was there through an act of Defendant, or that Defendant was

aware of the condition, or how long the condition existed before the incident. Such evidence is

necessary for Plaintiffs to prevail at trial. See Thomas v. Consol. Stores/Big Lots, 955 F.2d 1064, 1993

WL 211648, at *2 (4th Cir. 1993) (per curiam) (“In South Carolina slip and fall cases, the mere

presence of a spilled substance is insufficient to show that a storekeeper should have known about the

condition.”); Gillespie v. Wal-Mart Stores, Inc., 394 S.E.2d 24, 25 (S.C. 1990) (“The mere fact that

water was on the floor of the store and was within the field of vision of a nearby store employee at the

time [plaintiff] slipped upon it is not itself enough evidence to charge [defendant] with negligence.”).

Accordingly, there is insufficient evidence for this case to proceed to trial. See Bessinger v. Bi-Lo, Inc.,

496 S.E.2d 33, 35 (S.C. Ct. App. 1998) (affirming summary judgment in slip-and-fall case because

although it was undisputed that smashed grapes caused plaintiff’s fall, record was devoid of evidence

of defendant’s actual or constructive knowledge that the grapes were on the floor, whether grapes were


                                                    14
on floor through defendant’s act, or how long the grapes were on the floor); Nolan v. Seawatch

Plantation Master Ass’n, Inc., Civil Action No. 4:10-cv-00501-RBH, 2011 WL 5878137, at *4 (D.S.C.

Nov. 23, 2011) (granting summary judgment because although the plaintiff slipped and fell on a puddle

of water, there was “no evidence in the record to establish that Defendant created the hazardous

condition, or had actual or constructive notice of the water”). Therefore, the Court grants Defendant’s

motion for summary judgment.

                                             Conclusion

       For the foregoing reasons, the Court DENIES Plaintiffs’ second motion to amend the amended

complaint [ECF No. 43]. Additionally, the Court GRANTS Defendant’s motion for summary judgment

[ECF No. 46].

       IT IS SO ORDERED.



Florence, South Carolina                                             s/ R. Bryan Harwell
November 2, 2018                                                     R. Bryan Harwell
                                                                     United States District Judge




                                                  15
